Powell, J.
1.' The evidence fully authorized the verdict.
2. There is a difference between the indirect commission of a crime and indirect proof of a crime. In this case there was direct proof that the defendant made an indirect sale of intoxicating liquor, i. e. that he allowed the prospective purchaser to take the key and go into a trunk, get the liquor, and leave the money on a table in his presence; therefore it was not a case requiring a charge on the effect of indirect or circumstantial evidence.
3. Taken as a whole, the charge was very fair, and not subject to the criticisms directed against it by the exceptions appearing in the record.

Judgment affirmed.